Citation Nr: 1031827	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for nail fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision rendered by the 
Indianapolis, Indiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for a skin 
disorder and service connection for a nail fungus are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  The record shows no competent evidence of a current bilateral 
hearing loss disability for VA purposes.

3.  Tinnitus is not shown to be causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in or 
aggravated in active service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
A June 2004 letter fully satisfied the duty to notify provisions 
prior to the adjudication of the Veteran's claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence relevant to 
the issue on appeal exists and further efforts to obtain records 
would be futile.  With regard to the Veteran's hearing loss and 
tinnitus claims, VA medical opinions were obtained in May 2006.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinions obtained in this case are 
adequate as they were predicated on a full reading of the 
Veteran's claims file and the statements of the appellant.  The 
report also provided a complete rationale for the opinions and 
summarized the pertinent evidence of record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases, such 
as organic diseases of the nervous system (i.e. sensorineural 
hearing loss), when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses 
below.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran contends that his current hearing loss and tinnitus 
are a result of noise exposure he experienced in service while 
working around aircraft as a crewman and loadmaster.  

A review of the service treatment records shows no evidence of 
hearing loss for VA purposes.  On service entrance, a March 1966 
audiological examination with puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-5(5)
-10(0)
x
5(10)
LEFT
0(15)
0(10)
-10(0)
x
10(15)



An April 1966 audiological examination shows puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5(5)
-10(0)
0(10)
5(10)
LEFT
-10(5)
-10(0)
-10(0)
5(15)
10(15)

An April 1967 audiological examination shows puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-5(10)
-10(0)
-5(5)
-10(0)
-10(-5)

A June 1968 audiological examination shows puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
15
10
LEFT
20
20
10
5
20


An August 1969 audiological examination shows puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
15
0
10
10
10



Finally, a December 1969 audiological examination at service 
discharge shows puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
5
5
0
0
5
 
Thus, the service records show no evidence of a hearing loss for 
VA purposes.  38 C.F.R. § 3.385 (2009).  Further, a review of the 
service records shows no evidence of complaints of or treatment 
for tinnitus.  

Post-service private treatment records show complaints of and 
treatment for hearing loss and tinnitus.  An October 2000 post-
service treatment record shows the Veteran noted ringing in the 
ears that began approximately two years prior.  In August 2001, 
the Veteran did not report tinnitus, but noted that he was 
exposed to hazardous noise during military service.  In a 
September 2003 treatment record, the Veteran indicated no hearing 
loss or tinnitus.  

In May 2006, the Veteran was afforded a VA audiological 
examination.  The examiner noted the Veteran's history of noise 
exposure while working as a crewman and loadmaster in service.  
He also noted that the Veteran stated his hearing loss began 20 
years prior.  Audiological examination revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
20
LEFT
15
10
20
25
35

Puretone threshold averages were 14 decibels in the right ear and 
23 decibels in the left.  Speech recognition scores were 100 
percent in both ears.  The examiner diagnosed normal hearing in 
the right ear with a mild sensorineural hearing loss in the left 
ear through 4000-8000Hz. The examiner determined the Veteran's 
hearing to be within normal limits and remarked that the 
Veteran's hearing thresholds did not meet the criteria for 
disability under VA regulations.  

Additionally, during the May 2006 examination, the Veteran 
reported tinnitus, described as a bilateral constant high pitched 
buzzing that became progressively worse and began spontaneously 
ten to twenty years prior.  He noted that after service he was 
hit in the ear with a ball, resulting in a tympanic membrane 
perforation. The examiner opined that, due to a lack of proximity 
between the date of onset of the tinnitus and the dates of the 
Veteran's service, tinnitus was not as least as likely as not 
related to active service.

With regard to bilateral hearing loss, the Board notes that the 
Veteran has not shown bilateral hearing loss by VA standards.  
38 C.F.R. § 3.385.  The Board observes and finds credible the 
Veteran's contentions that he had noise exposure in service and 
currently has a hearing impairment.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable of 
lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  However, the competent evidence of record 
shows no evidence of hearing loss for VA purposes or any 
relationship between such hearing loss and service.  See Pond, 12 
Vet. App. 341.

In this regard, the Board notes that the existence of a current 
disorder is the cornerstone of a claim for VA disorder 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals for 
Veterans Claim's (Court) interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Id.  In this case, the 
Veteran has submitted no competent evidence of a bilateral 
hearing loss for VA purposes.  Audiological testing does not show 
a puretone threshold of 26 decibels in at least three frequencies 
or speech recognition of less than 94 percent.  See 38 C.F.R. § 
3.385.  On the contrary, the May 2006  VA examiner determined the 
Veteran's hearing to be within normal limits and remarked that 
the Veteran's hearing thresholds did not meet the criteria for 
disability under VA regulations.  Thus, service connection for 
bilateral hearing loss is not warranted.

The Board acknowledges the contentions of the Veteran that he 
currently suffers from hearing loss related to service; however, 
a lay person is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical opinion).  
It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, hearing loss requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  
Furthermore, VA regulations are specific as to the audiological 
thresholds that are necessary to establish a current disability.  
Thus, since there is no competent evidence of a bilateral hearing 
loss for VA purposes, the appeal must be denied.  

With regard to tinnitus, the Board observes and finds credible 
the Veteran's contentions that he had noise exposure in service, 
and currently has tinnitus.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (lay testimony may establish the presence of 
tinnitus because ringing in the ears is capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  However, the question remains as to whether 
the Veteran's current tinnitus is related to military service.  
See Pond, 12 Vet. App. 341.

As noted earlier, service records show no evidence of any 
treatment for or complaints of tinnitus during service.  
Additionally, there is no credible evidence of treatment for 
tinnitus until 2000 and no evidence that the tinnitus began until 
many years after service discharge.  The absence of tinnitus in 
the service treatment records or of persistent symptoms of the 
disorder at separation, along with the first evidence of tinnitus 
being many years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from such 
disease or injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered as a factor, along 
with other factors concerning the veteran's health and medical 
treatment during and after military service).  Moreover, the 
Board highlights the Veteran's statements in October 2000 
indicated that he had experienced tinnitus for the past two years 
and his statements in May 2006 indicated that he had experienced 
tinnitus for the past ten to twenty years.  Although the 
statements are conflicting with regards to the specific date of 
onset of tinnitus, both statements illustrate that the Veteran 
did not begin experiencing tinnitus until many years after 
service.  Further, the Board emphasizes that the Veteran does not 
contend that he has experienced tinnitus since service.

Upon review, the Board finds that the VA examiner's negative 
nexus opinion probative as it is based on a complete review of 
the claims file and the accurate history provided therein and 
provides a thorough opinion based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Additionally, the Board finds the 
VA examiner's opinion is fully supported by the evidence of 
record showing no tinnitus in service or for many years 
thereafter.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Thus, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

With regard to the remaining issues on appeal, the Board finds 
that additional development it necessary.  The Veteran contends 
that his current skin disorder and nail fungus are related to 
service.  He reported experiencing nail fungus and a rash on his 
back since service.  A review of the service records shows 
treatment for tinea versicolor in October 1968, venereal warts in 
June 1968, and a reported history of boils at age 17 ("none 
since") at separation.  

Post-service records show treatment for the skin and toenails.  
An October 1997 private record shows evidence of  a skin lesion 
on the nose that was recommended for removal.  Additionally, the 
Veteran reported having nail fungus since service.  An August 
2001 record indicated normal dermatological findings.  Private 
treatment records show a diagnosis of onychomycosis of the 
bilateral toenails in 1997 with continued treatment in 2000 and 
2001.

In March 2006, the Veteran was afforded a VA examination for the 
skin and nails.  The Veteran complained of toenail fungus and a 
rash on his back.  Additionally, the Veteran reported that he was 
treated for a toenail fungus during service and that the problem 
resolved but came back a few years later.  He also reported 
experiencing an intermittent rash on the back since service, but 
indicated that he never received treatment for the rash in 
service.  The examiner noted several light brown, rough papules 
on the back without erythema, no scale, and no suspicious 
lesions.  An examination of the feet showed mild dystrophy with 
longitudinal striations on the first two toenails on each foot.  
The examiner diagnosed onychomycosis by history, not directly 
caused by service.  He also indicated that the nail fungus may 
have been exacerbated by training conditions.  The examiner 
diagnosed dermatitis of the back by history that was clear on 
examination today.  He indicated that he was unable to make a 
diagnosis and did not provide a medical opinion.

The Board finds that an addendum medical opinion is warranted in 
this case.  The VA examiner did not indicate whether the current 
findings of light brown papules are related to treatment for 
tinea versicolor in service, nor did he indicate whether the 
evidence of dystrophic toenails with striations was related to 
the history of onychomycosis which is documented over the years.  
In this regard, the VA examiner did not appear to consider 
evidence of treatment for a skin disorder (tinea versicolor) in 
service, or the Veteran's contention that he experienced a nail 
fungus in service and since that time.  See, e.g., October 1997 
private medical report (Veteran reported having "had fungus 
under his nails for yrs and yrs, ever since he has been in the 
military.").  The Board notes that lay testimony is competent, 
to establish observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person may provide eyewitness 
account of medical symptoms).  The United States Court of Appeals 
for Veterans Claims (Court or CAVC) has emphasized that 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Further, the examiner failed to explain what was meant by the 
statement that "the nail fungus may have been exacerbated by 
training conditions."  Thus, the Board finds that an addendum 
opinion is necessary in order to determine the Veteran's complete 
disability picture and to determine whether the Veteran's current 
skin and nail disorders were caused by service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  As 
this case presents certain medical questions which cannot be 
answered by the Board, a VA medical opinion must be provided.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
the prior VA medical examiner for 
additional consideration regarding the 
nature and etiology of the Veteran's skin 
and nail disorders.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examination report 
should state that the claims folder has 
been reviewed.  All necessary tests should 
be performed.

The examiner should be requested to express 
an opinion as to whether it is more likely, 
less likely, or as likely as not that the 
Veteran's skin and/or nail fungus disorders 
are the direct result of a disease or injury 
in service.  In particular, the examiner 
should take into account evidence of 
inservice treatment for tinea versicolor and 
the Veteran's medical history reports of 
nail fungus since service.  In responding to 
this question, the examiner should 
specifically indicate whether it is at least 
as likely as not that the presence of 
several light brown rough papules and/or 
scattered irregular light brown macules 
shown on VA examination in March 2006 are 
etiologically related to the tinea 
versicolor for which the Veteran was treated 
in service as a residual thereof; and 
whether it is at least as likely as not that 
the current findings shown on VA examination 
in March 2006 of dystrophy of the first two 
toenails of each foot with longitudinal 
striations are etiologically related to the 
Veteran's history of onychomycosis as a 
residual thereof and whether it at least as 
likely as not related to the Veteran's 
service.  The examiner should also provide 
an explanation for the statement in the 
March 2006 VA examination report that "the 
nail fungus may have been exacerbated by 
training conditions."

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

2.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  
In particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

3.  After the requested development has been 
completed, the RO/AMC should readjudicate 
the merits of the claim based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand, and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


